Hoban, J.,
The case was in trespass for damages to an automobile. The defendant by exception claims that in another case at suit of the instant defendant against the plaintiff before an alderman, arising out of the same accident, the instant defendant recovered a judgment against the plaintiff, which he claims makes the matter before Alderman Bellen res judicata and deprives him of jurisdiction. The difficulty with this situation is that it is a matter altogether outside the record, and defendant has offered us nothing except his exceptions by way of proof. No depositions were taken to support his position. In any event, the plea of res judicata is an affirmative defense to be raised at the trial, and, if disallowed there, defendant’s remedy is by appeal, which *685would bring the matter de novo into common pleas. Defendant argues that he has a right to prove jurisdictional facts outside the record, but as we have pointed out a plea of res judicata does not deny jurisdiction but is a matter of defense to .prevent judgment and must be raised as such.
Now, December 29,1937, the exceptions are dismissed and judgment affirmed.